AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations
                                                                                                             FILED
                                                                                                              FEB.1 8 2020
                                    UNITED STATES DISTRICT Com T                                                  }.

                                                                                                         CLERK. U.5. DISTRICT COURT
                                                                                                      SOUTHERNpern1cT OF CALIFORNIA
                                           SOUTHERN DISTRICT OF CALIFORNIA                            BY                        DEPUTY
                                                                                                                                     .


             UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Snpervised Release)
                                                                     (For Offenses Committed On or After November I, 1987)
                               v.
            FERNANDO VEGA-SANCHEZ (1)
                                                                        Case Number:        3:18-CR-03286-WQH

                                                                     Richard Deke Falls
                                                                     Defendant's Attorney
REGISTRATION NO.               12049-298

•·
THE DEFENDANT:
i2J admitted guilt to violation ofallegation(s) No.         1

 D   was found guilty in violation ofallegation(s) No.
                                                          - - - - - - - - - - - - - - after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                   Nature of Violation

               1                    nvl, Committed a federal, state or local offense




      Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
         IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
 material change in the defendant's economic circumstances.
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                FERNANDO VEGA-SANCHEZ (1)                                                 Judgment - Page 2 of2
CASE NUMBER:              3: I 8-CR-03286-WQH

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons tci be imprisoned for a term of:
 Four (4) months consecutive to sentence imposed in case 19cr4018-WQH




 •     Sentence imposed pursuant to Title 8 USC Section l 326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •    at
                 - - - - - - - - - A.M.
                                                               on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       •    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

       Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to - - - - - - - - - ~ - - - - -

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                  3: 18-CR-03286-WQH
